UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7760


MILFORD WASHINGTON, a/k/a Tessuma Nuballa,

                Plaintiff - Appellant,

          v.

MICHAEL R. REED; PATRICK GURNEY; LOUIS CEI; DANIEL MAHON;
DAVID ROBINSON; MS. TAYLOR; MS. BEST,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00644-RBS-TEM)


Submitted:   September 9, 2015           Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Milford Washington, Appellant Pro Se.    Kate Elizabeth Dwyre,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Milford        Washington         seeks       to    appeal       the    district          court’s

order ruling on several discovery and miscellaneous motions, and

has     filed    a    motion       to     remand.               This    court       may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain        interlocutory         and          collateral       orders,          28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545–46 (1949).                                The order Washington

seeks    to     appeal   is    neither          a       final    order       nor   an     appealable

interlocutory or collateral order.                              Accordingly, we deny the

motion     to     remand       and       dismiss           the     appeal          for     lack     of

jurisdiction.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this       court   and    argument             would    not    aid       the    decisional

process.



                                                                                           DISMISSED




                                                    2